Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated January 4, 2022 has been carefully considered, but is non-persuasive. The abstract and specification have been amended to correct the informalities therein. The claims have been amended to correct the informalities therein. The claims have been amended to overcome most of the rejections under 35 U.S.C. 112(b). Correction of these matters is noted with appreciation.

Applicant has argued with regard to the rejection of claim 10 under 35 U.S.C. 112(b) as being indefinite, that paragraph [0030] of the specification states that the flow inducer assembly 300 may enable using ambient air as cooling fluid 130 for cooling the last stage of turbine blades 140 of a gas turbine engine 100, driving sufficient amount of air from outside the gas turbine engine, the rotor disk 120 and the seal plate making the flow inducer assembly 300 function as a paddle that drives sufficient amount of ambient air from outside of the gas turbine engine 100 as the cooling air 130 into disk cavities 126 of rotor disk 120 and entering insides of the turbine blades 140 from the blade roots 144 for cooling the turbine blades 140, and that claim 10 is therefore definite.   

Respectfully, these arguments are non-persuasive. Claim 10, which recites that the cooling fluid is ambient air, is inaccurate. Ambient air is known to be air in the external 

Applicant has argued with regard to Weinert 2017/0022818 and Djeridane 2006/0120855 that neither of these references discloses a seal plate positioned on an aft side of the rotor disk with respect to an axial flow direction, and a flow inducer assembly positioned on the aft side of the rotor disk with respect to the axial flow direction (claim 1); a flow inducer assembly positioned on the aft side of the rotor disk with respect to the axial flow direction (claim 11); and positioning a seal plate on an aft side of the rotor disk with respect to an axial flow direction, and positioning a flow inducer assembly on the aft side of the rotor disk with respect to the axial flow direction (claim 20).

While it is agreed that Weiner and Djeridane are not anticipatory references, Brostmeyer 7,677,048 (figure 2) shows a gas turbine engine having a fourth stage blade 12, with a rotor disk 20, a seal plate 30 positioned on an aft side of the rotor disk with respect to an axial flow direction (from left to right in figure 2), and a flow inducer assembly 31 positioned on the aft side of the rotor disk with respect to the axial flow direction, as a viable alternative to having the seal plate and flow inducer assembly positioned on the forward side of the rotor disk with respect to the axial flow direction.

There are only two options for the location of the seal plate and the flow inducer assembly relative to the axial flow direction; either on an aft side of the rotor disk with respect to the axial flow direction, or on a forward side of the rotor disk with respect to the axial flow direction. It would have been obvious before the effective filing date of the claimed invention to 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
A flow inducer assembly, wherein the flow inducer assembly is configured to function as a paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce a cooling fluid into the disk cavity and enter inside of the turbine blade from the blade root for cooling the turbine blade (claim 1).
A flow inducer configured to function as a paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce a cooling fluid into the disk cavity and enter inside of the turbine blade from the blade root for cooling the turbine blade (claim 11).
A flow inducer assembly, wherein the flow inducer assembly is configured to function as the paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce the cooling fluid into the disk cavity and enter inside of the turbine blade from the blade root for cooling the turbine blade (claim 20).

The corresponding structure in the specification is flow inducer assemblies 300 including a curved plate 310 (paragraph 21).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at least the lowest radial point of the aperture” is unclear as to what the underlined language means, as the lowest radial point of the aperture is the lowest point, and “at least the lowest radial point” includes locations lower than the lowest radial point of the aperture.
Claim 10, which recites that the cooling fluid is ambient air, is inaccurate. Ambient air is known to be air in the external environment, and the cooling fluid is not ambient air.
In claim 15, lines 2-3, “at a radial location that is at least the lowest radial point of the aperture” is unclear as to what the underlined language means, as the lowest radial point of the aperture is the lowest point, and “at least the lowest radial point” includes locations lower than the lowest radial point of the aperture.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-4, 10-14, and 20 (as far as claim 10 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Weinert 2017/0022818 in view of Brostmeyer 7,677,048.
Weinert (figure 6) discloses an unnumbered gas turbine engine substantially as claimed, comprising: a rotor disk 4 comprising a disk groove formed by 5, 6, wherein the disk groove comprises a blade mounting section and a disk cavity; a turbine blade 7, wherein the turbine blade comprises a blade root 8 that is inserted into the blade mounting section of the disk groove; a seal plate 60 positioned on a side of the rotor disk, wherein the seal plate comprises an upper seal plate wall and a lower seal plate wall (separated by 30), wherein the upper seal plate wall is configured to cover the blade root; and a flow inducer assembly 30 positioned on the side of the rotor disk, wherein the flow inducer assembly is integrated to the seal plate at a side facing away from the rotor disk, wherein the flow inducer assembly is configured to function as a paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce a cooling fluid 26 into the disk cavity and enter inside of the turbine blade from the blade root for cooling the turbine blade (claim 1).

The flow inducer assembly comprises a curved plate, wherein the curved plate is integrated to the lower seal plate wall and axially extends out from the lower seal plate wall, and wherein the curved plate is positioned radially along the aperture with respect to a rotation direction of the rotor disk (claim 3).
The curved plate comprises a scoop shape (claim 4).
The cooling fluid comprises ambient air (claim 10).
Weinert (figure 6) also discloses  the seal plate configured to be attached to the rotor disk of the gas turbine engine substantially as claimed, wherein the rotor disk comprises the disk groove, comprising the blade mounting section and the disk cavity, wherein the gas turbine engine comprises the turbine blade comprising the blade root that is inserted into the blade mounting section of the disk groove, and wherein the seal plate is positioned on the side of the rotor disk, the seal plate comprising: the upper seal plate wall configured to cover the blade root; the lower seal plate wall; and the flow inducer assembly positioned on the side of the rotor disk, wherein the flow inducer assembly is integrated to the seal plate at the side facing away from the rotor disk, wherein the flow inducer assembly is configured to function as the paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce the cooling fluid into the disk cavity and enter inside of the turbine blade from the blade root for cooling the turbine blade (claim 11).
The lower seal plate wall comprises the aperture, and wherein the aperture is configured to align with the disk cavity after being attached to the rotor disk (claim 12).

The curved plate comprises the scoop shape (claim 14).
Weinert (figure 6) also discloses a method for the cooling turbine blades of the gas turbine engine substantially as claimed, wherein the gas turbine engine comprises the rotor disk comprising the disk groove, wherein the disk groove comprises the blade mounting section and the disk cavity, wherein the turbine blade comprises the blade root that is inserted into the blade mounting section of the disk groove, the method comprising: positioning the seal plate on the side of the rotor disk, wherein the seal plate comprises the upper seal plate wall and the lower seal plate wall, wherein the upper seal plate wall is configured to cover the blade root; and positioning the flow inducer assembly to the seal plate, wherein the flow inducer assembly is integrated to the seal plate at the side facing away from the rotor disk, wherein the flow inducer assembly is configured to function as the paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce the cooling fluid into the disk cavity and enter inside of the turbine blade from the blade root for cooling the turbine blade (claim 20).
Note the annotated figure below.

    PNG
    media_image1.png
    901
    758
    media_image1.png
    Greyscale

However, Weiner does not disclose that the seal plate is positioned on an aft side of the rotor disk with respect to an axial flow direction, and does not disclose the flow inducer 

Brostmeyer (figure 2) shows a gas turbine engine having a fourth stage blade 12, with a rotor disk 20, a seal plate 30 positioned on an aft side of the rotor disk with respect to an axial flow direction (from left to right in figure 2), and a flow inducer assembly 31 positioned on the aft side of the rotor disk with respect to the axial flow direction, as a viable alternative to having the seal plate and flow inducer assembly positioned on the forward side of the rotor disk with respect to the axial flow direction.

There are only two options for the location of the seal plate and the flow inducer assembly relative to the axial flow direction; either on an aft side of the rotor disk with respect to the axial flow direction, or on a forward side of the rotor disk with respect to the axial flow direction. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine, seal plate, and method for cooling the turbine blade for a gas turbine engine of Weinert such that the arrangement is reversed, with the seal plate positioned on an aft side of the rotor disk with respect to an axial flow direction, and with the flow inducer assembly positioned on the aft side of the rotor disk with respect to the axial flow direction, as taught by Brostmeyer, as a viable alternative to having the seal plate and flow inducer assembly positioned on the forward side of the rotor disk with respect to the axial flow direction.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weinert 2017/0022818 and Brostmeyer 7,677,048 as applied to claims 1 and 11 respectively above, and further in view of Farrell 3,137,478. 
The modified gas turbine engine and seal plate of Weinert shows all of the claimed subject matter except for the lower seal plate wall comprises a root extending radially downward, and wherein the root is configured to be displaced into the disk groove after assembly (claims 7 and 17).

Farrell shows a gas turbine engine having a rotor disk 1 with a seal plate 8 having a lower seal plate wall near 10 that comprises a root 9 extending radially downward, wherein the root is configured to be displaced into a disk groove after assembly 2, for the purpose of securing the seal plate to the rotor disk grooves by a dovetail or fir tree connection.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine and seal plate of Weinert such that the lower seal plate wall comprises a root extending radially downward, and wherein the root is configured to be displaced into the disk groove after assembly, as taught by Farrell, for the purpose of securing the seal plate to the rotor disk grooves by a dovetail or fir tree connection.

Claims 1-6, 10-16, and 20 (as far as claims 5-6, 10, and 15-16 are definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane 2006/0120855 in view of Brostmeyer 7,677,048.

The lower seal plate wall comprises an aperture 26, and wherein the aperture is configured to align with the disk cavity after being attached to the rotor disk (claim 2).
The flow inducer assembly comprises a curved plate, wherein the curved plate is integrated to the lower seal plate wall and axially extends out from the lower seal plate wall, and wherein the curved plate is positioned radially along the aperture with respect to a rotation direction of the rotor disk (claim 3).
The curved plate comprises a scoop shape (claim 4).
The flow inducer assembly comprises a floor plate axially extending from the lower seal plate wall at a radial location that is at least the lowest radial point of the aperture, wherein the flow inducer assembly comprises an inner side wall and an outer side wall radially integrated along an upstream side of the aperture and a downstream side of the aperture respectively with 
The inner side wall and the outer side wall comprise curved plates, and wherein the curved inner side wall and the curved outer side wall are configured to form a cooling fluid inlet facing to the rotation direction of the rotor disk (claim 6).
The cooling fluid comprises ambient air (claim 10).
Djeridane (figures 1-2 and 4) also discloses  the seal plate configured to be attached to the rotor disk of the gas turbine engine substantially as claimed, wherein the rotor disk comprises the disk groove, comprising the blade mounting section and the disk cavity, wherein the gas turbine engine comprises the turbine blade comprising the blade root that is inserted into the blade mounting section of the disk groove, and wherein the seal plate is positioned on the side of the rotor disk, the seal plate comprising: the upper seal plate wall configured to cover the blade root; the lower seal plate wall; and the flow inducer assembly positioned on the side of the rotor disk, wherein the flow inducer assembly is integrated to the seal plate at the side facing away from the rotor disk, wherein the flow inducer assembly is configured to function as the paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce the cooling fluid into the disk cavity and enter inside of the turbine blade from the blade root for cooling the turbine blade (claim 11).
The lower seal plate wall comprises the aperture, and wherein the aperture is configured to align with the disk cavity after being attached to the rotor disk (claim 12).
The flow inducer assembly comprises the curved plate, wherein the curved plate is integrated to the lower seal plate wall and axially extends out from the lower seal plate wall, and 
The curved plate comprises the scoop shape (claim 14).
The flow inducer assembly comprises the floor plate axially extending from the lower seal plate wall at the radial location that is at least the lowest radial point of the aperture, wherein the flow inducer assembly comprises the inner side wall and the outer side wall radially integrated along the upstream side of the aperture and the downstream side of the aperture respectively with respect to the rotation direction of the rotor disk, and wherein the inner side wall and the outer side wall radially extend upward from the floor plate (claim 15).
The inner side wall and the outer side wall comprise the curved plates, and wherein the curved inner side wall and the curved outer side wall are configured to form the cooling fluid inlet facing to the rotation direction of the rotor disk (claim 16).
Djeridane (figures 1-2 and 4) also discloses a method for the cooling turbine blades of the gas turbine engine substantially as claimed, wherein the gas turbine engine comprises the rotor disk comprising the disk groove, wherein the disk groove comprises the blade mounting section and the disk cavity, wherein the turbine blade comprises the blade root that is inserted into the blade mounting section of the disk groove, the method comprising: positioning the seal plate on the side of the rotor disk, wherein the seal plate comprises the upper seal plate wall and the lower seal plate wall, wherein the upper seal plate wall is configured to cover the blade root; and positioning the flow inducer assembly to the seal plate, wherein the flow inducer assembly is integrated to the seal plate at the side facing away from the rotor disk, wherein the flow inducer assembly is configured to function as the paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce the cooling fluid into the disk 
Note the annotated figure below.



    PNG
    media_image2.png
    622
    841
    media_image2.png
    Greyscale


However, Djeridane does not disclose that the seal plate is positioned on an aft side of the rotor disk with respect to an axial flow direction, and does not disclose the flow inducer assembly positioned on the aft side of the rotor disk with respect to the axial flow direction (claims 1, 11, and 20).


There are only two options for the location of the seal plate and the flow inducer assembly relative to the axial flow direction; either on an aft side of the rotor disk with respect to the axial flow direction, or on a forward side of the rotor disk with respect to the axial flow direction. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine, seal plate, and method for cooling the turbine blade for a gas turbine engine of Djeridane such that the arrangement is reversed, with the seal plate positioned on an aft side of the rotor disk with respect to an axial flow direction, and with the flow inducer assembly positioned on the aft side of the rotor disk with respect to the axial flow direction, as taught by Brostmeyer, as a viable alternative to having the seal plate and flow inducer assembly positioned on the forward side of the rotor disk with respect to the axial flow direction.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane 2006/0120855 and Brostmeyer 7,677,048 as applied to claims 1 and 11 respectively above, and further in view of Farrell 3,137,478.


Farrell shows a gas turbine engine having a rotor disk 1 with a seal plate 8 having a lower seal plate wall near 10 that comprises a root 9 extending radially downward, wherein the root is configured to be displaced into a disk groove after assembly 2, for the purpose of securing the seal plate to the rotor disk grooves by a dovetail or fir tree connection.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine and seal plate of Djeridane such that the lower seal plate wall comprises a root extending radially downward, and wherein the root is configured to be displaced into the disk groove after assembly, as taught by Farrell, for the purpose of securing the seal plate to the rotor disk grooves by a dovetail or fir tree connection.

 Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in claims 8 and 18:


Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745